PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $395.00 for damages to her personal property. Trooper 1st Class R J. Hicks, who was injured, entered claimant’s residence on April 15, 1989. As a result of this officer's injury, claimant's sofa was severely damaged by blood. In its Answer, respondent admits the validity and amount of the claim and states that it was not paid because the respondent does not have a fiscal method available with which to pay this claim.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $395.00.